Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2019

                                     No. 04-19-00403-CV

          THE TEXAS BRANDON CORPORATION, INC. and Ronald R. Wilson,
                               Appellants

                                               v.

                         EOG RESOURCES, INC., and Fred Levine,
                                    Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 16-03-00066-CVK
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
        On June 11, 2019, in appeal number 04-19-00078-CV, this court issued a contempt
judgment against Ms. Leticia Escamilla, the court reporter responsible for preparing the
reporter’s record in this appeal. The contempt judgment precludes Ms. Escamilla from working
on any other matter until she files complete reporter’s records in appeal numbers 04-18-00411-
CV and 04-19-00078-CV. Based on filings to date, which is over two months since the date of
the contempt judgment, Ms. Escamilla has four volumes of the reporter’s record outstanding in
appeal number 04-18-00411-CV, and five volumes of the reporter’s record outstanding in appeal
number 04-19-00078-CV.

        The reporter’s record was originally due to be filed in this appeal on July 15, 2019. The
docketing statement shows the reporter’s record was requested and payment arrangements were
made on June 16, 2019. On July 15, 2019, Ms. Escamilla filed a notification of late record
referring to the contempt judgment, estimating the length of the record to be fifty pages, and
requesting an extension to August 14, 2019. By order dated July 17, 2019, this court granted the
extension to August 14, 2019.

        On August 14, 2019, Ms. Escamilla filed a second notification of late record again
referring to the contempt judgment, estimating the length of the record to be between fifty and
seventy-five pages, and requesting an extension to September 14, 2019. Based on this court’s
records, Ms. Escamilla is also responsible for preparing the reporter’s records in the following
appeals:
1.     04-19-00357-CR; Idrogo v. State
       The reporter’s record was originally due to be filed on July 22, 2019. On July 30,
       2019, Ms. Escamilla filed a notification of late record referring to the contempt
       judgment, estimating the length of the record to be 100 pages, and requesting an
       extension to August 23, 2019. The deadline was extended to August 23, 2019.

2.     04-19-543-CV; Prado v. Lonestar Resources, Inc.
       The reporter’s record was originally due to be filed on August 12, 2019. The
       notice of appeal states the appeal is from a summary judgment. On August 14,
       2019, Ms. Escamilla filed a notification of late record referring to the contempt
       judgment, stating she was unsure of the length of the record because another court
       reporter also took a record, but estimating the record to be approximately 250
       pages.

3.     04-19-00534-CV; EP Energy v. Storey Minerals, Ltd.
       The reporter’s record is due to be filed August 19, 2019. The docketing statement
       shows the appeal is of a summary judgment, and the reporter’s record was
       requested and payment arrangements were made on July 19, 2019.

4.     04-19-00503-CV; Chesapeake Expl., L.L.C. v. 7K Investments, Ltd.
       The reporter’s record is due to be filed on August 23, 2019. The docketing
       statement shows the appeal is of a judgment entered after a jury trial, and the
       reporter’s record was requested and payment arrangements were made on July 19,
       2019.

5.     04-19-00361-CR; Bautista v. State
       The reporter’s record is due to be filed on September 20, 2019. The docketing
       statement shows the appeal is of a judgment revoking probation, the appellant is
       indigent, and the reporter’s record was requested on June 27, 2019.

       Ms. Escamilla’s request for a second extension of time to file the reporter’s record in this
appeal is GRANTED. The reporter’s record must be filed in this appeal no later than September
13, 2019.

       Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable Russell Wilson, Judge of the 218th Judicial District Court.
Judge Wilson is requested to be mindful of the reporter’s records that remain pending in the
aforementioned appeals with some deadlines already extended when Ms. Escamilla files the
complete reporter’s record in appeal number 04-19-00078-CV and is no longer subject to the
work ban imposed by this court’s June 11, 2019 contempt judgment.



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court